Citation Nr: 1630239	
Decision Date: 07/28/16    Archive Date: 08/04/16

DOCKET NO.  08-14 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for residuals of total left knee replacement.  

2.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU)


REPRESENTATION

Appellant represented by:	Joseph Moore, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Seay, Counsel


INTRODUCTION

The Veteran had active service from May 1974 to August 1979 and from November 1981 to October 1984. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision (TDIU) and June 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

A January 2013 Board decision denied the claim for entitlement to a TDIU among other issues.  The Veteran appealed this decision to the United States Court of Appeals for Veterans Claims (Court), and the Court endorsed a July 2013 Joint Motion for Partial Remand, vacated the January 2013 Board decision concerning the issues for entitlement to a disability rating in excess of 30 percent for a total right knee replacement and entitlement to a TDIU and remanded the issues to the Board for readjudication.  A March 2014 Board decision again denied the claims for entitlement to a disability rating in excess of 30 percent for a total right knee replacement and entitlement to a TDIU. The Veteran appealed the decision to the Court and the Court endorsed a Joint Motion for Partial Remand and vacated the March 2014 decision concerning the denial for entitlement to a TDIU.  The issue has now been returned to the Board for review.  

In April 2010, the Veteran testified at a hearing before a Veterans Law Judge at the RO with respect to the claim for entitlement to a TDIU.  A transcript of the hearing is associated with the record.  The VLJ who conducted the April 2010 Board hearing retired.  In June 2012, the Board sent the Veteran a letter informing him of this and indicating he could have another Board hearing with another VLJ who would ultimately decide this appeal.  38 U.S.C.A. § 7107(c) (West 2002); 38 C.F.R. §§ 20.707, 20.717 (2015).  In a June 2012 response, the Veteran indicated that he did not want to appear at a hearing.  Thus, the Board will decide his case based on the evidence currently of record.  Id.

The issue for entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

REMAND

Here, the Veteran was recently provided a VA medical examination in September 2014.  The templates for the current disability benefits questionnaire concerning the knee and lower extremity was implemented in May 2013 and includes "Section V - Pain."  This section requests an examiner test for pain in both active and passive motion, as well as in weight-bearing and nonweight bearing.  In Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016), the Court provides a precedential interpretation of the final sentence of 38 C.F.R. § 4.59, which reads: "The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  Specifically, the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Correia, 2016 WL 3591858, at 8.  The Court also stated that "to be adequate, a VA examination of the joints must, wherever possible, include the results of the range of motion testing described in the final sentence of § 4.59."  Id. at 9.

The CAVC provided two qualifications to this requirement. First, the CAVC "trust[ed] that its decision today will be taken as requiring the range of motion testing listed in the final sentence of § 4.59 in every case in which those tests can be conducted." Id. at *8 n.7. The CAVC specifically found that it was not competent to determine "whether upper extremities are or can be weight-bearing," though it did find that knees were "undoubtedly weight-bearing." Id. In a later footnote, the CAVC "le[ft] it to medical professionals to determine whether the listed range of motion testing can be performed on the joints at issue in a particular case." Id., at *9 n.8. Second, the CAVC indicated that range of motion testing of the opposite joint does not apply "for joints that do not have an opposite or whose opposite is also damaged." 

Here, the most recent VA examination appears to use the older template for the knee and does not appear to pain on both active and passive motion, in weight-bearing and nonweight-bearing, when conducting range-of-motion testing.  Accordingly, the Board finds that a new VA examination must be completed.  

In addition, the record indicates that the Veteran applied for Social Security Administration (SSA) disability benefits in 2010.  In August 2012, the Board remanded the issue for entitlement to a TDIU for additional development, to include a request for SSA records.  In September 2012, the RO requested the Veteran's SSA records.  In September 2012, the RO received a response from the SSA; however, the only record associated with the claims file includes a transmittal dated in August 2010 which noted that the Veteran was working 40 hours per week and earned $28.00 an hour.  There was no SSA decision or any medical records received concerning the claim for SSA disability benefits.  

On remand, the SSA records must be requested and associated with the record.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and request all records related to the Veteran's claim for disability benefits.  Any negative response must be included in the claims file and the Veteran must be notified accordingly.

2.  Schedule the Veteran for a VA examination concerning the current nature and severity of his left knee replacement.  The claims file must be made available for review and the examiner must note that a review was completed.  Any indicated tests and studies must be completed.  

Test the range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the joint in question and any paired joint.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so."

The examiner must address functional impairment, if any, during flare-ups or when the knee is used repeatedly.  If possible, indicate the amount of degree of motion lost during a period of flare-up or over-use.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case to the Veteran.  After allowing an appropriate amount of time for response, return the case to the Board for review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


